Exhibit 10 (b)

 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

RAYMOND A. CARDONNE, JR.

 

AND

 

REFAC

 

(formerly REFAC TECHNOLOGY DEVELOPMENT CORPORATION)

Dated as of November 7, 2003



--------------------------------------------------------------------------------

THIS EMPLOYMENT AGREEMENT (the “Agreement”) made as of November 7, 2003 (the
“Effective Date”) between REFAC, a Delaware corporation (“REFAC”), and Raymond
A. Cardonne (“CARDONNE”).

 

CARDONNE is currently employed by REFAC pursuant to the terms of an employment
agreement dated March 21, 2002, as amended on October 22, 2002, and January 23,
2003 (the “Prior Agreement”).

 

REFAC entered into an Agreement and Plan of Merger by and among REFAC, Palisade
Concentrated Equity Partnership, L.P. (“Palisade”) and Palisade Merger Corp.
(the “Merger Sub”), as amended (the “Merger Agreement”), pursuant to which
Merger Sub merged with and into REFAC and REFAC became a subsidiary of Palisade.

 

The parties hereto desire to modify the contractual arrangements between them
and replace them with this Agreement effective as of the Effective Date.

 

In consideration of the premises and the respective agreements of the parties
herein contained, the parties hereto, intending to be legally bound, agree as
follows:

 

1. Employment. Subject to the provisions hereof, REFAC shall continue to employ
CARDONNE and CARDONNE shall continue to serve as the Chief Financial Officer of
REFAC.

 

2. Term. The employment of CARDONNE by REFAC hereunder will continue until March
31, 2005, unless further extended by agreement of CARDONNE and REFAC or until
sooner terminated as hereinafter provided.

 

3. Duties.

 

(a) Regular Duties. CARDONNE will continue to perform such duties and have such
powers as are customary for the chief financial officer of a publicly-held
corporations of a size and engaging in a business comparable to REFAC. In
addition, CARDONNE will provide services in accordance with any consulting
agreement that REFAC may enter into with any entity, including any of its
affiliates or any company in which REFAC or any of its affiliates may have a
present or potential interest.

 

(b) Liquidation. In addition to the services rendered under Section 3(a) above,
CARDONNE shall be responsible for REFAC’s efforts to convert its assets into
cash and securities in order to maximize the payment available to REFAC’s
stockholders pursuant to Section 2.01(d) of the Merger Agreement.

 

(c) Responsible to the Board. CARDONNE will report and be directly responsible
to the Board of Directors of REFAC (the “Board”) or the Chief Executive Officer
of REFAC

 

Page 1



--------------------------------------------------------------------------------

(d) Time devoted to REFAC’s Affairs. CARDONNE will devote substantially all his
working time and efforts to the business and affairs of REFAC and will not,
without the prior authorization of the Board, have any active engagement in or
responsibility with respect to any business or commercial enterprise other than
REFAC or a subsidiary of REFAC.

 

(e) Post Employment Services. It is contemplated that some of REFAC’s assets may
be sold in exchange for contract rights that include periodic payments and that
some of the royalty agreements might be collected until maturity rather than
sold. In such event and with respect to such contracts, CARDONNE agrees to
assist the Chief Executive Officer of REFAC in the contract administration,
which shall include invoicing (where appropriate), collecting the periodic
payments, monitoring performance, and record keeping. CARDONNE shall be
reimbursed for all of his out-of-pocket costs associated therewith and will
perform these services on a part-time basis.

 

4. Place of Performance. In connection with CARDONNE’s employment by REFAC,
CARDONNE will be based in the New York City metropolitan area, except for
required travel on REFAC’s business to an extent consistent with REFAC’s
business requirements and his responsibilities hereunder.

 

5. Base Salary and Incentive Compensation.

 

(a) Base Salary. CARDONNE’s salary will be $175,000 per annum. Payment of such
salary will be made in accordance with REFAC’s customary pay practices for
senior officers and will be subject to such payroll deductions as are required
by law or by the terms of any applicable benefit plan of REFAC.

 

(b) Incentive Compensation. During the Employment Period, CARDONNE shall use
reasonable efforts, consistent with prudent and reasonable business judgment, to
convert REFAC’s assets into cash and securities in order to maximize the payment
available to REFAC’s stockholders pursuant to Section 2.01(d) of the Merger
Agreement. As incentive compensation for this undertaking, CARDONNE (or in the
case of death, CARDONNE’s estate) will be entitled to receive a bonus (a
“Success Bonus”) in consideration of his successful performance of his duties
described. Such Success Bonus shall be an amount equal to 4% of the “GLDA” (as
hereinafter defined), if any, provided, however, that CARDONNE shall not be
entitled to such Success Bonus if CARDONNE’S employment is terminated prior to
March 31, 2004 (1) by CARDONNE for any reason other than Disability (as
hereinafter defined), death or REFAC’s material breach of this Agreement or (2)
by REFAC for Cause (as hereinafter defined).

 

As used herein “GLDA” shall mean an amount equal to:

 

  1. the “Liquid Distributable Assets” as of June 30, 2005, as calculated under
Section 2.01(d) of the Merger Agreement, PLUS

 

Page 2



--------------------------------------------------------------------------------

  2. any incentive compensation payable to Robert Tuchman and/or CARDONNE, PLUS

 

  3. any signing bonuses or retention payments previously made to Robert Tuchman
and/or CARDONNE LESS

 

  4. the sum of $17,843,602.

 

(c) Payment of Success Bonus. REFAC shall pay CARDONNE his Success Bonus, if
any, at the same time that shareholders become entitled to amounts described in
Section 2.01(d) of the Merger Agreement, regardless of whether such Success
Bonus becomes payable after the expiration of the Employment Period.
Notwithstanding anything contained in Sections 8 and 9 of this Agreement, in the
event that CARDONNE’S employment is terminated for any reason following March
31, 2004, CARDONNE will remain entitled to receive any Success Bonus payable
pursuant to this Section 5.

 

(d) Stock Options. As soon as practicable following the Effective Date, REFAC
will grant CARDONNE an option for 15,000 shares of REFAC common stock with terms
substantially as set forth in Attachment A hereto.

 

6. Fringe Benefits, Expenses and Related Matters.

 

(a) Expenses. During the term of CARDONNE’s employment hereunder, CARDONNE will
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by CARDONNE in performing services hereunder, including all reasonable expenses
of travel and living expenses while away from home on business or at the request
of and in the service of REFAC, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by
REFAC.

 

(b) Other Benefits. CARDONNE will be entitled to participate in or receive
benefits under any employee benefit plan or arrangement now or in the future
made available by REFAC generally to its executive employees, subject to and on
a basis consistent with the terms, conditions and overall administration of such
plans and arrangement, including health insurance and life insurance benefits.

 

(c) Vacations. CARDONNE will be entitled to four weeks of paid vacation per
calendar year, prorated for any portion thereof and to all paid holidays given
by REFAC in accordance with REFAC’s regular paid holidays policy.

 

7. Facilities and Support Services Furnished. REFAC will furnish CARDONNE with
office space, secretarial assistance and such other facilities and services as
shall be suitable to CARDONNE’s position and adequate for the performance of his
duties as herein set forth.

 

8. Termination. CARDONNE’s employment hereunder may be terminated under the
following circumstances:

 

Page 3



--------------------------------------------------------------------------------

(a) Death. CARDONNE’s employment hereunder will terminate immediately upon his
death.

 

(b) Disability. REFAC may terminate CARDONNE’s employment hereunder if CARDONNE
should become permanently disabled. For the purposes of this Agreement,
permanent disability (“Disability”) means CARDONNE’s inability, by virtue of
physical or mental illness or injury, to perform his regular duties on a
full-time, continuous basis for 120 consecutive days. CARDONNE’s disability will
be established if a qualified medical doctor selected by the parties so
certifies in writing. If the parties are unable to agree on the selection of
such a doctor, each party will designate a qualified medical doctor who together
will select a third doctor who will make the determination. CARDONNE will make
himself available for an examination by a doctor selected in accordance with
this paragraph (b).

 

(c) Cause. REFAC may terminate CARDONNE’s employment hereunder for Cause at any
time during the term hereof as hereinafter set forth. For purposes of this
Agreement, REFAC will have “Cause” to terminate CARDONNE’s employment hereunder
upon (i) the willful and continued failure, in the reasonable judgment of the
Board, by CARDONNE to perform substantially his duties with REFAC (other than
any such failure resulting from his death or Disability) after a written demand
for substantial performance is delivered to CARDONNE by the Board which
specifically identifies the manner in which it is believed that CARDONNE has not
substantially performed his duties, (ii) the willful engaging by CARDONNE in
conduct which in the reasonable opinion of the Board is materially and
demonstrably injurious to REFAC or (iii) the conviction of CARDONNE (or the
entering by CARDONNE of a plea of guilty or nolo contendere) for any felony or
any lesser crime which involved REFAC or its property. Notwithstanding the
foregoing, CARDONNE will not be deemed to have been terminated for Cause within
the meaning of clauses (i) and (ii) without (1) reasonable notice to CARDONNE
setting forth the reasons for REFAC’s intention to terminate for Cause, (2) an
opportunity for CARDONNE, together with his counsel, to be heard before the
Board, and (3) delivery to CARDONNE of a Notice of Termination, as defined in
paragraph (e) of this Section 9, from the Board finding that, in the good faith
opinion of the Board, clause (i) or (ii) hereof may be invoked, and specifying
the particulars thereof in detail.

 

(d) Notice of Termination. Any termination of CARDONNE’s employment by REFAC or
by CARDONNE (other than termination pursuant to Section 9(a)) will be
communicated by written Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” means a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of CARDONNE’s employment under the provision so
indicated.

 

(e) Date of Termination. “Date of Termination” shall mean (i) if CARDONNE’s
employment is terminated by his death, the date of his death, (ii) if CARDONNE’s
employment is terminated pursuant to paragraph (b) of this Section 8, three
weeks after Notice of Termination, (iii) if CARDONNE’s employment is terminated
pursuant to paragraph (c) of this Section 8, the date specified in the Notice of
Termination, and (iv) if CARDONNE’s employment is terminated for any other
reason, the date specified in the Notice of Termination.

 

Page 4



--------------------------------------------------------------------------------

(f) CARDONNE Cooperation. From and after the earlier to occur of (i) delivery of
a Notice of Termination and (ii) termination of CARDONNE’s employment hereunder
(other than termination due to CARDONNE’s death) CARDONNE will, to the best of
his knowledge, disclose or provide for the disclosure to REFAC or any successor
thereof, orally or in writing as appropriate, all information of a material
nature relating to existing or prospective clients and licensees and as to any
other matters in which CARDONNE shall prior to his Date of Termination have been
personally involved or as to which CARDONNE will have acquired special
knowledge, and CARDONNE will thereafter answer to the best of his knowledge any
questions that REFAC may from time to time submit with respect to any such
aforesaid matters.

 

9. Compensation Upon Termination or During Disability.

 

(a) Disability. During any period that CARDONNE fails or is unable to perform
his duties hereunder as a result of Disability, CARDONNE will continue to
receive his full salary at the rate then in effect for such period until his
employment is terminated, provided that such payments will be reduced by the
amounts, if any, paid to CARDONNE under any disability benefit plans of REFAC or
under the Social Security disability insurance program. Following the
termination of his employment, CARDONNE’s benefits will be determined in
accordance with REFAC’s retirement, insurance, and other applicable programs and
plans then in effect, if any. Following the termination of CARDONNE’s employment
due to Disability, CARDONNE will remain entitled to receive any Success Bonus
payable pursuant to Section 5 of this Agreement.

 

(b) Death. If CARDONNE ‘s employment should be terminated by his death, REFAC
will (i) pay any accrued salary and other compensation and benefits through the
date of death to CARDONNE ‘s spouse, or, if he leaves no spouse, to his estate,
(ii) pay or cause the payment to CARDONNE’s beneficiary, or if he specified no
beneficiary, to his estate, the death benefits payable pursuant to REFAC’s life
insurance program in effect at the date of death, if any, and (iii) pay any
Success Bonus payable to CARDONNE pursuant to Section 5 of this Agreement, to
CARDONNE’s spouse, or, if he leaves no spouse, to his estate.

 

(c) Cause. If CARDONNE’s employment should be terminated by REFAC for Cause or
by CARDONNE prior to the expiration date hereof, REFAC will pay CARDONNE his
full salary through the Date of Termination at the rate in effect at the time
Notice of Termination is given, plus all other amounts to which CARDONNE is
entitled as of the Date of Termination under any benefit plan of REFAC at the
time such payments are due, and REFAC will have no further obligations to
CARDONNE under this Agreement. Notwithstanding the foregoing, in the event that
CARDONNE ‘S employment is terminated for any reason following March 31, 2004,
CARDONNE will remain entitled to receive any Success Bonus payable pursuant to
Section 5 of this Agreement.

 

(d) Without Cause. CARDONNE’s employment with REFAC may not be terminated prior
to March 31, 2004 for reasons other than those described in Section 8(a), 8(b)
or 8(c) unless, prior to such termination CARDONNE has together with his counsel
had an opportunity to appear and be heard at a meeting of the Board which was
called and held (after reasonable notice to CARDONNE) for the purpose of
considering such a termination. In the event that CARDONNE’s employment is
terminated prior to March 31, 2004 for reasons other than those

 

Page 5



--------------------------------------------------------------------------------

described in Section 8(a), 8(b) or 8(c), REFAC will pay CARDONNE a lump sum
equal to his full salary that would have been payable absent such termination
for the period of time commencing on the Date of Termination and ending on March
31, 2004 at the rate in effect at the time Notice of Termination is given and
will provide, except to the extent that CARDONNE shall receive similar benefits
from a subsequent employer, the life, health and similar welfare benefits which
CARDONNE would have been entitled to through the expiration date of the
Agreement under any such benefit plan of REFAC. Following the termination of
CARDONNE’S employment by REFAC without Cause, CARDONNE shall remain entitled to
receive any Success Bonus payable pursuant to Section 5 of this Agreement.

 

(e) Mitigation of Payments. CARDONNE will not be required to mitigate the amount
of any lump sum payment or bonus entitlement provided for in this Section 9 by
reducing it by the amount of any compensation earned by CARDONNE as the result
of employment by another employer after the Date of Termination, or otherwise.
However, he will be required to mitigate the costs of the other benefits
provided for in this Section 9.

 

10. Noncompetition. CARDONNE will not, except as hereinafter set forth, engage
in any Competitive Activity (as hereinafter defined) during the term of this
Agreement. For purposes of this Section, “Competitive Activity” will mean
directly or indirectly: owning, managing, controlling, investing in, or
otherwise being connected with, in any manner, whether as an officer, director,
employee, partner, investor, consultant, lender or otherwise, any business
entity or activity which is engaged in, or is in any way related to, the
business of establishing, acquiring or administrating manufacturing licenses and
joint ventures from or with third parties in the United States; it will also
mean the direct or indirect solicitation or representation for any such business
purpose of or for any existing or prospective client of REFAC or any of its
subsidiaries. Nothing herein contained will prohibit CARDONNE from (i) investing
in securities of a business entity if the securities of such entity are listed
for trading on a national securities exchange or traded in the over-the-counter
market and CARDONNE’s holdings therein represent less than five (5%) percent of
the total number of shares or principal amount of other securities of such
entity outstanding or (ii) at any time subsequent to the termination of this
Agreement, engaging in the design, development and licensing of children’s toys,
games, stationery products and characters in or with which REFAC, prior to such
termination, shall not have been directly, indirectly or prospectively engaged
for REFAC’s own account or in the normal course of REFAC’s business.

 

11. Section 162 (m). In the event that any payment or benefit received or to be
received by CARDONNE in connection with his employment by REFAC would otherwise
not be deductible (in whole or part), by REFAC as a result of the operation of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
the delivery of the non-deductible portion of such payment or benefit to
CARDONNE by REFAC shall be deferred until the earliest date on which it may be
delivered to CARDONNE without being subject to the limit on deductibility
imposed by Section 162(m) of the Code.

 

12. Successors; Binding Agreement.

 

(a) Should any entity succeed (whether by purchase, merger, consolidation or
similar transaction) to all or substantially all of the business and/or assets
of REFAC, CARDONNE shall continue to perform all of his duties and obligations
hereunder.

 

Page 6



--------------------------------------------------------------------------------

(b) REFAC will require any successor (whether by purchase, merger, consolidation
or similar transaction) to all or substantially all of the business and/or
assets of REFAC, by agreement in form and substance reasonably satisfactory to
CARDONNE, to expressly assume and agree to perform this Agreement in
substantially the same manner and to substantially the same extent that REFAC
would be required to perform it if no such succession had taken place.

 

(c) This Agreement and all rights of CARDONNE hereunder shall inure to the
benefit of and be enforceable by CARDONNE’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If CARDONNE should die while any amounts would still be payable to him
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
CARDONNE’s devisee, legatee, or other designee or, if there be no such designee,
to CARDONNE’s estate.

 

13. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to CARDONNE:

 

Raymond A. Cardonne

81 Katydid Drive

Branchburg NJ 08876

 

If to REFAC:

 

REFAC

1 Bridge Plaza – Suite 605

Fort Lee, New Jersey 07024

 

Copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attention: Stephen Banker, Esq.

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

Page 7



--------------------------------------------------------------------------------

14. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by CARDONNE and such other officer of REFAC as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflicts of law
principles. All compensation payable to CARDONNE pursuant to this Agreement
shall be subject to all applicable withholding taxes, normal payroll withholding
and any other amounts required by law to be withheld.

 

15. Validity. If any term or provision of this Agreement or the application
thereof to any person, entity or circumstance should to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to any person, entity or circumstance other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement (including, to the extent permitted by law, any
such term or provision which has been held to be otherwise invalid or
unenforceable) shall be deemed valid and enforceable to the fullest extent
permitted by law.

 

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

17. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement will be settled exclusively by arbitration in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.

 

18. Confidentiality. As an officer and director of REFAC, CARDONNE is privy to
information generally regarded as confidential and often proprietary with
respect to REFAC, its business relationships, negotiations and activities. Such
information may include details of REFAC’s business and client relationships
(past, present and prospective) and related REFAC and client plans, products,
property rights, technical and market data.

 

By reason of the foregoing:

 

(a) CARDONNE will not at any time divulge or negligently permit the
communication of any of the foregoing types of information in any way that could
conflict with the interests of REFAC and its clients and the responsibilities of
REFAC to its clients and business associates.

 

(b) For a period of two (2) years after termination, CARDONNE will not without
REFAC’s prior written approval by a designated REFAC officer, directly or
indirectly, either as a principal, agent, employee or employer or in any other
capacity, solicit, serve, engage or assist in

 

Page 8



--------------------------------------------------------------------------------

the business of any REFAC client or business associate or of any prospective
client or business associate with whom REFAC shall have been in contact for
business purposes at any time prior to the termination date of CARDONNE’s
employment by REFAC.

 

(c) For a period of two (2) years after termination, neither CARDONNE nor any
company which CARDONNE directly or indirectly owns, controls or manages shall
employ or solicit the employment of any present or future REFAC employee.

 

19. Breach of Confidentiality Covenant. Each of the parties hereto acknowledges
that in the event of any breach of Section 17 of this Agreement by CARDONNE,
REFAC would be irreparably harmed and could not be made whole by monetary
damages. Therefore REFAC, in addition to any other remedy to which it may be
entitled at law or in equity, may compel specific performance of such Sections
of this Agreement. CARDONNE hereby acknowledges and agrees that the covenants
contained in Section 17 of this Agreement are reasonable and fully necessary for
the protection of the legitimate interests of REFAC and are not oppressive to
the interest of CARDONNE.

 

20. Entire Agreement. As of the Effective Date, this Agreement shall supersede
the Prior Agreement in its entirety and the Prior Agreement shall be of no
further force or effect. Subject to the foregoing, this Agreement sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, agreements,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto; and any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled.

 

21. Survival. The obligations of the parties set forth in Sections 3(e), 5
(other than Section 5(a)), 8(f), 9, 11, 12, 13, 14, 15, 17, 18, 19 and 20 of
this Agreement shall survive the expiration of the term of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

/s/ Raymond A. Cardonne, Jr.

--------------------------------------------------------------------------------

Raymond A. Cardonne, Jr.

REFAC

By:

 

/s/ Mark S. Hoffman

--------------------------------------------------------------------------------

Name: Mark S. Hoffman

Title:   Director

 

 

Page 9